           5:19-bk-10239 Doc#: 2 Filed: 01/15/19 Entered: 01/15/19 15:03:46 Page 1 of 6



                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF ARKANSAS
                                              PINE BLUFF DIVISION

Debtor: Donnie James Blackman                                                                     Case No. ___________________




                        Arkansas Chapter 13 Plan
                            (Local Form 13-1)
 ____________________________________________________________________
 Original Plan              Amended Plan                For an amended plan, all applicable provisions must be repeated
                                                        from the previous plan(s). Provisions may not be incorporated by
                                                        reference from previously filed plan(s).
                                                       List below the sections of the plan that have been changed:
                                                       _________________________________________________________________
                                                       State the reason(s) for the amended plan, including any changes of circumstances
                                                       below. If creditors are to be added, please complete Addendum A as well as file
                                                       any appropriate amended schedules.
                                                       ________________________________________________________________

                                                       ________________________________________________________________

                                                       The Amended Plan is filed:           Before confirmation
                                                                                            After confirmation
 Part 1: Notices
 To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form
               does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules
               and judicial rulings may not be confirmable.

                Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should be filed to
                reflect service in compliance Fed. R. Bankr. P. 2002.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
               this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney,
               you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
               attorney must file a written objection to confirmation with the United States Bankruptcy Court either electronically (if filer
               is approved for electronic filing) or at the following addresses:

                  •   For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions):
                      United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                  •   For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                      United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                The objection should be filed consistent with the following timelines:

                      Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                      concluded.
                      Original plan filed after the petition is filed: Within the later of 14 days after the 341(a) meeting of creditors is
                      concluded or 21 days after the filing of the plan.
                      Amended plan: Within 21 days after the filing of the amended plan.

              The court may confirm this plan without further notice if no objection to confirmation is timely filed.

              The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
              not the plan includes each of the following items. If an item is checked as “Not included” or if both boxes are
              checked, the provision will be ineffective if set out later in the plan.
            5:19-bk-10239 Doc#: 2 Filed: 01/15/19 Entered: 01/15/19 15:03:46 Page 2 of 6
         Debtor Blackman, Donnie                                                   Case No. _______________



          A limit on the amount of a secured claim, set out in Section 3.4, which may
   1.1                                                                                                 Included          Not included
          result in a partial payment or no payment at all to the secured creditor.
   1.2 Nonstandard plan provisions, set out in Part 8.                                                 Included          Not included


 Part 2: Plan Payments and Length of Plan
  2.1 The debtor(s) will make regular payments to the trustee as follows:
    Inapplicable portions below need not be completed or reproduced.

    Original plan: The debtor(s) will pay $960.00 per month to the trustee. The plan length is 60 months.

         The following provision will apply if completed:

              Plan payments will change to $1100.00 per month beginning on February 2020.

              Plan payments will change to $1630.00 per month beginning on July 2023.
                  (Use additional lines as necessary.)

         Amended plan: Plan payments will change to $_____ per month beginning on the later of the date of filing of the amended plan
         or _____. The plan length is _____ months.

         The following provision will apply if completed:

                  Plan payments will change to $_____ per month beginning on _____.

         The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
         period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are
         specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this
         plan.

  2.2    Payments shall be made from future income in the following manner:

         Name of debtor Donnie Blackman

                 Direct pay of entire plan payment or ______ (portion of payment) per month.

                 Employer withholding of $____ per month.

                        Name of debtor for withholding ______________________

                       Payment frequency:        monthly,    semi-monthly,     bi-weekly,     weekly,  other
                       If other, please specify: ___________________
                         Employer name:                 ______________________
                         Address:                       ______________________
                                                        ______________________
  2.3 Income tax refunds.
    Check one.
           Debtor(s) will retain income tax refunds received during the plan term and has allocated the refunds in the budget.
           Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
       return and will turn over to the trustee all income tax refunds received during the plan term.
           Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each income
       tax return filed during the plan term within 14 days of filing.
  2.4 Additional payments.
    Check one.
           None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
           To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
       the source, estimated amount, and date of each anticipated payment.

 Part 3: Treatment of Secured Claims
  3 . 1 Adequate Protection Payments.
         Check one.
           None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

Arkansas Plan Form - 12/17                                                                                                        Page 2
            5:19-bk-10239 Doc#: 2 Filed: 01/15/19 Entered: 01/15/19 15:03:46 Page 3 of 6
         Debtor Blackman, Donnie                                                      Case No. _______________



             The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
         indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
         by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
         adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
         adequate protection payments will be limited to funds available.

          Creditor and last 4 digits                                        Monthly
                                          Collateral                                                        To be paid
          of account number                                                 payment amount
          Blue Federal Credit Union       2011 GMC Sierra                   $114.62                             Preconfirmation
                                                                                                                Postconfirmation
          Toyota Motor Credit             2015 Toyota Highlander            $267.49                             Preconfirmation
                                                                                                                Postconfirmation
          Smart Chevrolet                 1997 Toyota Tacoma                $18.00                              Preconfirmation
                                                                                                                Postconfirmation

  3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
        intend to retain).
        Check one.
            None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
  3.3 Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
        Check one.
            None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
            Claims listed in this subsection consist of debts that were:
            (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
            acquired for the personal use of the debtor(s) (“910 car claims”), or
            (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
            (‘PMSI within one year”).
        The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and interest
        at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof of claim will
        control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

          Creditor and last 4                                             Debt/
                                                           Purchase                        Value of                           Monthly
          digits of account        Collateral                             estimated                         Interest rate
                                                           date                            collateral                         payment
          number                                                          claim
          Blue Federal Credit      2011 GMC Sierra                        $11,462.00       $19,225.00       6%                $221.59
          Union
          Toyota       Motor       2015       Toyota                      $26,749.00       $22,050.00       6%                $517.13
          Credit                   Highlander
          Smart Chevrolet          1997       Toyota                      $1,800.00        $5,000.00        6%                $34.80
                                   Tacoma
          Johnson’s                Furniture                              $1,000.00        $1,000.00        6%                $19.33
          Warehouse

  3.4   Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
        modification of undersecured claims.
        Check one.
           None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

  3.5   Surrender of collateral.
            None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
            The debtor(s) surrender to each creditor listed below the collateral that secures the creditor’s claim in accordance with 11
        U.S.C. § 1325(a)(5)(C). The debtor(s) request that upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a)
        be terminated as to the collateral only. No further payments are to be made to the creditor for the secured claim. Any allowed
        unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below. Unless otherwise ordered by the
        court, to the extent that the debtor(s) become entitled to proceeds upon disposition of the collateral, the proceeds will be remitted
        to the trustee.

           Creditor and last 4 digits of account number                Collateral to be surrendered



  3.6 Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment in
      the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been

Arkansas Plan Form - 12/17                                                                                                             Page 3
            5:19-bk-10239 Doc#: 2 Filed: 01/15/19 Entered: 01/15/19 15:03:46 Page 4 of 6
         Debtor Blackman, Donnie                                                        Case No. _______________


        completed.

  Part 4: Treatment of Fees and Priority Claims
  4.1  General.
       Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition interest.
  4.2 Trustee’s fees.
       The trustee’s fees are governed by statute and may change during the course of the case.
  4.3 Attorney’s fees.
       The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
       approved by the court:
             Amount paid to attorney prior to filing: $0.00
             Amount to be paid by the trustee:           $3,500.00
             Total fee requested:                        $3,500.00
      Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds
      paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the total
      disbursed to creditors each month provided in the application approved by the court.
             The initial fee and percentage rate requested in the application are $1,500.00 and 25%, respectively.
  4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
       Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid in full in
       accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the categorization
       of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any contrary amounts unless
       otherwise ordered by the court.
          Creditor                                  Nature of claim (if taxes, specify type and years)             Estimated claim amount



  4.5   Domestic support obligations.
        Check one.
          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

 Part 5: Treatment of Nonpriority Unsecured Claims
  5.1   Nonpriority unsecured claims.
        Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7 case.
        Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated below. For
        above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool (monthly disposable
        income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable income pool based on the
        following circumstances: _________________________________________________________________________________
        Check one, if applicable.
            A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of all
        other classes of claims; or
            Other. Please specify _____________________________________________.
  5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.
        Check one.
          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
  5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.
        Check one.
          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6: Contracts, Leases, Sales and Postpetition Claims
  6.1   Executory Contracts and Unexpired Leases.
        Check one.
           None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
           Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing of
        the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by paying
        the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if contrary to the
        amount listed below.



Arkansas Plan Form - 12/17                                                                                                               Page 4
           5:19-bk-10239 Doc#: 2 Filed: 01/15/19 Entered: 01/15/19 15:03:46 Page 5 of 6
        Debtor Blackman, Donnie                                                     Case No. _______________


                                Description of                                            Number of                        Monthly
                                                        Payment to      Payment                            Arrearage
          Creditor              contract or                                               remaining                        arrearage
                                                        be paid by      amount                             amount
                                property                                                  payments                         payment
          McGehee Bank          501 Hemlock St.,           Debtor(s)    $353.00/mnth      More than 5      N/A             N/A
                                McGehee,       AR          Trustee                        years
                                71654                                                     remaining
          Western Auto          Tires                      Debtor(s)    $140/month        Ends             N/A             N/A
                                                           Trustee                        January
                                                                                          2020
            Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that upon
        confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No further
        payments are to be made to the creditor on the contract or lease. However, the creditor may file a claim for the deficiency and
        will be treated as a nonpriority unsecured creditor.
          Creditor and last 4 digits of account number                     Description of contract or property



  6.2 Sale of assets.
      Check one.
         None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.
  6.3 Claims not to be paid by the trustee.
      Check one.
         None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.
         The following claims are to be paid directly to the creditor by the debtor(s) and not by the trustee. These claims include home
      mortgage, lease payments, and debts actually being paid by a party other than the debtor(s) (who is liable for the debt) from
      property that is not property of the estate.
                                                                                  Description of property/nature of
        Creditor                                Payment to be paid by
                                                                                  obligation
        McGehee Bank                               Debtor(s)                      2011 Suzuki Quad & Fishing Boat/ Ends June 2023
                                                   Other _______________
  6.4   Postpetition claims.
        Check one.
            None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.
            Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the creditor
        elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims arose before
        the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any unpaid balance
        of such claim may be subject to discharge.

 Part 7: Vesting of Property of the Estate
  7.1   Property of the estate will vest in the debtor(s) upon:
        Check the applicable box.
           plan confirmation.
           entry of discharge.
           other: _________________________________________________________

 Part 8: Nonstandard Plan Provisions
           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9: Signatures

        By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an
        attorney, certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
        those contained in plan form used in the Eastern and Western Districts of Arkansas, other than any
        nonstandard provisions included in Part 8.
                  /s/ Ben D. Perry_________________________                   Date January 15, 2019
                  Signature of Attorney for Debtor(s)

                  /s/ Donnie Blackman_____________________                    Date January 15, 2019

Arkansas Plan Form - 12/17                                                                                                         Page 5
          5:19-bk-10239 Doc#: 2 Filed: 01/15/19 Entered: 01/15/19 15:03:46 Page 6 of 6
       Debtor Blackman, Donnie                                           Case No. _______________


                                              CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a true and correct copy of the attached Chapter 13 plan has been served by
    CM/ECF to the Chapter 13 Standing Trustee assigned to this case; Charles W. Tucker, Assistant United States Trustee;
    and served by U.S. Mail, postage prepaid to the following on January 15, 2019:

     Department of Finance and Administration                  Internal Revenue Service
     Legal Division                                            Special Procedure
     PO Box 1272                                               PO Box 7346
     Little Rock, AR 72203                                     Philadelphia, PA 19101
     U.S. Attorney (Eastern District)                          U.S. Attorney (Western District)
     PO Box 1229                                               414 Parker Avenue
     Little Rock, AR 72203                                     Fort Smith, AR 72901
     Arkansas Department of Workforce Services
     Legal Division
     PO Box 2981
     Little Rock, AR 72203

    And to all creditors whose names and addresses are set forth on attached matrix(ces).


                                                              RESPECTFULLY SUBMITTED
                                                              DICKERSON LAW FIRM, P.A.
                                                              PO BOX 6400
                                                              HOT SPRINGS, AR 71902
                                                              TELEPHONE: (501) 321-0808
                                                              FAX: (501) 321-2954

                                                              BY:/s/ Ben D. Perry
                                                              Ben D. Perry, Bar #2012-248




Arkansas Plan Form - 12/17                                                                                       Page 6
